Exhibit 10.22

 

IPSCO Inc.

2005 Form 10-K

 

SHARE OPTION AGREEMENT

 

THIS AGREEMENT made the 2nd day of May, 2001.

 

BETWEEN:

 

IPSCO INC., a body corporate with an office at the City of Regina, in the
Province of Saskatchewan,

(hereinafter called the “Company”),

 

OF THE FIRST PART,

 

- and -

 

RICHARD G. SIM, of the City of London, in the United Kingdom

(hereinafter called the “Participant”),

 

OF THE SECOND PART.

 

WHEREAS the Company has established an Incentive Share Option Plan (which, as
amended from time to time by the Board of Directors of the Company, shall
hereinafter be called the “Plan”) whereby certain officers, employees and
directors of the Company and its subsidiaries, designated from time to time by
the Board of Directors, are provided with the opportunity through options to
purchase common shares in the capital of the Company;

 

AND WHEREAS the Participant, as a director of the Company, has been so
designated and now wishes to acquire an option to purchase shares subject to and
in accordance with the provisions of this Agreement and of the Plan;

 

NOW, THEREFORE, THIS AGREEMENT WITNESSETH that in consideration of the mutual
covenants herein contained the parties do hereby agree as follows:

 

1.01                           Option

 

Subject to and conditional upon compliance with the applicable requirements of
each stock exchange on which the shares of the Company are listed and of any
governmental authority or regulatory body to which the Company is subject, the
Company hereby grants to the Participant the right to purchase (hereinafter
called the “Option”) an aggregate of 1,500 common shares (hereinafter called the
“Shares”) of the Company on the terms set out in this Agreement.

 

--------------------------------------------------------------------------------


 

1.02                           Exercise Price

 

The exercise price for each of the Shares shall, subject to s. 1.09, be the sum
of Twenty-two Dollars ($22.00), being 100% of the last sale price of a board lot
of the common shares of the Company on The Toronto Stock Exchange on the last
business day on which there was a trade of a board lot prior to the date of this
Agreement.

 

1.03                           Term of Option

 

Subject to the expiry of the Option on May 2, 2011 and the terms hereinafter
contained, the Participant (or, as the case may be, the Participant’s legal
representative) shall be entitled to exercise the Option:

 

(a)                                  to the extent of 500 common shares on and
after May 2,, 2002;

 

(b)                                 to the extent of an additional 500 common
shares on and after May 2,, 2003;

 

(c)                                  to the extent of the remaining 500 common
shares on and after May 2,, 2004;

 

(d)                                 to the extent of any or all of the Shares in
the event of and on the date upon which any person or group of persons acting
jointly or in concert, and any persons associated or affiliated, within the
meaning of the Canada Business Corporations Act, with such person or group of
persons (collectively, the “Acquirors”), in aggregate beneficially own shares of
the Company, or securities convertible into, exchangeable for or representing
the right to acquire shares of the Company (collectively, the “Convertible
Securities”), that would entitle the holders thereof to cast more than 51% of
the votes attaching to all shares in the capital of the Company that may  be
cast to elect directors of the Company , assuming only the conversion, exchange
or exercise of Convertible Securities beneficially owned by the Acquirors; and

 

(e)                                  to the extent of any and all of the Shares
in the event of the death of the Participant.

 

1.04         Non-Assignability of Option

 

The Option granted hereunder shall not be transferable or assignable (whether
absolutely or by way of mortgage, pledge or other charge) by the Participant
other than by will or other testamentary instrument, the laws of succession or
other laws of general application and may be exercisable during the lifetime of
the Participant only by the Participant.

 

2

--------------------------------------------------------------------------------


 

1.05                           Right to Postpone Exercise

 

The Participant shall, subject to the provisions of s. 1.10, l.11 hereof, be
entitled to exercise the Option to purchase any or all of the Shares to the
extent and as provided for in s. 1.03 on which the Participant is first entitled
to exercise the Option and prior to the expiration or other termination of this
Agreement or of the Option granted hereunder.

 

1.06                           Exercise and Payment

 

Subject to paragraph 1.03 and the approval of the amendments to the Plan to
permit the issuance of options to the directors of the Company by an ordinary
resolution of the shareholders at the next annual meeting of the Company, the
Option may be exercised by the Participant or the legal representative of the
Participant giving notice to the Company specifying the number of Shares in
respect of which the Option is being exercised, accompanied by payment (by
certified cheque, bank draft or other instrument acceptable to the Company, to
be payable to the Company) of the entire exercise price (stipulated in s.1.02
hereof) for the number of Shares specified in the notice. Upon any such exercise
of the Option by the Participant the Company shall cause the transfer agent of
the common shares of the Company to promptly deliver to the Participant or the
legal representative of the Participant, as the case may be, a share certificate
in the name of the Participant or the legal representative of the Participant,
as the case may be, representing the number of Shares specified in the notice.

 

1.07                           Rights of Participant

 

The Participant shall have no rights whatsoever as a shareholder in respect of
any of the Shares (including, without limitation, any right to receive dividends
or other distributions therefrom, voting rights, warrants or rights under any
rights offering) other than Shares in respect of which the Participant has
exercised the Option and which have been issued by the Company.

 

1.08                           Third Party Offer

 

If at any time when the Option remains unexercised with respect to any of the
Shares, a general offer to purchase all of the issued shares of the Company is
made by a third party, the Company shall use its best efforts to bring such
offer to the attention of the Participant as soon as practicable and the Company
may, at its option, require the acceleration of the time for the exercise of the
Option and of the time for the fulfilment of any conditions or restrictions on
such exercise.

 

1.09                           Alterations in Shares

 

In the event of a share dividend, share split, issuance of shares or instruments
convertible into shares (other than pursuant to the Plan) for less than market
value, share consolidation, share reclassification, exchange of shares,
recapitalization, amalgamation, merger, consolidation, corporate arrangement,
reorganization, liquidation or the like of or by the Company the Board of
Directors may make such adjustment, if

 

3

--------------------------------------------------------------------------------


 

any, of the number of Shares, or the exercise price, or both, as it shall deem
appropriate to give proper effect to such event, including to prevent, to the
extent possible, substantial dilution or enlargement of rights granted to the
Participant.  If because of a proposed merger, amalgamation or other corporate
arrangement or reorganization, the exchange or replacement of shares in the
Company for those in another company is imminent, the Board of Directors may, in
a fair and equitable manner, determine the manner in which the Option granted to
the Participant shall be treated including, for example, requiring the
acceleration of the time for the exercise of such Option by the Participant and
of the time for the fulfilment of any conditions or restrictions on such
exercise.  All determinations of the Board of Directors under this s. 1.09 shall
be full and final.

 

1.10                           Death of Participant

 

In the event of the death of the Participant the legal representative of such
Participant shall have the right for a period of one (1) year (or until the
normal expiry date of the Option if earlier) from the date of the death of the
deceased Participant to exercise such deceased Participant’s Option with respect
to such of the Shares of the deceased Participant that were, in accordance with
s. 1.03 hereof, exercisable on the date of death.  Upon the expiration of such
one (1) year period, the Option and all unexercised option rights thereunder of
the deceased Participant shall immediately become terminated and shall lapse
notwithstanding the original term of the Option.

 

1.11                           Ceasing to be a Director

 

If the Participant ceases to be a Director (and, if the Participant is a
director of any of the subsidiaries of the Company, the Participant also ceases
to be a director of any such subsidiary) of the Company for any reason other
than those specified in s. 1.10 hereof, the Participant shall have the right for
a period of one (1) year (or until the normal expiry date of the Option if
earlier) from the date of ceasing to be a director to exercise the Option with
respect to such of the Shares that were, in accordance with s. 1.03 hereof,
exercisable on the date of ceasing to be a director of the Company and its
subsidiaries.  Upon the expiration of such one (1) year period all unexercised
option rights of the Participant shall immediately become terminated and shall
lapse notwithstanding the original term of the Option. This s. 1.11 shall not
apply to any director of the Company or any of its subsidiaries that is an
officer or employee after the time such person ceases to be a director of the
Company and of its subsidiaries.

 

1.12                           No Further Rights

 

Nothing contained in this Agreement shall give the Participant or any other
person, any interest or title in or to the Shares or any rights as a shareholder
of the Company or any other legal or equitable right against the Company
whatsoever other than as set forth in this Agreement and pursuant to the
exercise of the Option, nor shall it confer upon the Participant any right to
continue as a director of the Company or of its subsidiaries.

 

4

--------------------------------------------------------------------------------


 

1.13                           Leave of Absence

 

If the Participant is an employee of the Company and is granted a temporary
leave of absence by the Company, such leave of absence shall be deemed a
continuation of the employment of the Participant but only if and so long as the
Company consents to such leave of absence.

 

1.01                           Notice

 

All notices, demands, payments or other communications which may or are required
to be given under this Agreement shall be given in writing by personal delivery
or ordinary prepaid mail:

 

(a)                                  to the Company:

 

IPSCO Inc.

P.O. Box 1670

Regina, Saskatchewan

S4P 3C7

 

Attention:  President and Chief Executive Officer

 

to the Participant

 

London

England, United Kingdom

 

or such other address as any party may give in writing from time to time.  Such
notices if given by mail shall be deemed to have been received by the party to
whom they are addressed as described herein seventy-two (72) hours after they
have been put in the post, postage prepaid, provided that if postal services are
disrupted by labour disputes, such mailed notices shall be deemed to have been
given and received on the date of actual receipt by the addressee.

 

2.01                           Plan to Apply

 

The parties agree that the provisions of the Plan shall be complementary to and
read in conjunction with the terms of this Agreement and in the event of any
contradiction or inconsistency between any provisions of the Plan and those of
this Agreement, the Plan shall prevail.

 

3.01         Dispute

 

Any dispute or disagreement which shall arise under, or as a result of, or in
any way relate to, the interpretation, construction or application of this
Agreement

 

5

--------------------------------------------------------------------------------


 

shall be determined by the Board of Directors of the Company and any such
determination shall be final, binding and conclusive for all purposes.

 

4.01         Further Assurances

 

The Participant shall forthwith and from time to time do all such acts and
things and execute and deliver all such instruments, writings and assurances as
may be necessary to carry out this Agreement in accordance with its true intent.

 

5.01         Enurement

 

This Agreement shall be binding upon and shall enure to the benefit of the
parties hereto and their successors, executors and administrators.

 

6.01         Governing Law

 

This Agreement shall be governed by the laws of the Province of Saskatchewan.

 

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

 

 

IPSCO INC.

 

 

 

 

 

Per:

/s/ Roger Phillips

 

 

 

 

 

 

 

 

 

 

 

Per:

/s/ John Comrie

 

 

 

 

 

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

/s/ illegible signature

 

 

 

/s/ Richard G. Sim

 

Witness

 

Name:

Richard G. Sim

 

6

--------------------------------------------------------------------------------